IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


LIBERTY PHILADELPHIA REO, LP,          : No. 305 EAL 2014
                                       :
                  Respondent           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
           v.                          :
                                       :
                                       :
EFL PARTNERS V, L.P. AND EFL           :
PARTNERS X, L.P.,                      :
                                       :
                  Petitioners          :


                                    ORDER


PER CURIAM

     AND NOW, this 16th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.